128 Ga. App. 161 (1973)
196 S.E.2d 182
PENCE
v.
SEABOARD COAST LINE RAILROAD COMPANY.
47778.
Court of Appeals of Georgia.
Argued January 3, 1973.
Decided February 13, 1973.
Parks & Eisenberg, David S. Eisenberg, for appellant.
Troutman, Sanders, Lockerman & Ashmore, Allen E. Lockerman, Robert L. Pennington, for appellee.
Omer W. Franklin, Jr., G. William Thackston, Jr., amicus curiae.
BELL, Chief Judge.
"No person shall practice law in this State unless he is an active member of the State Bar of Georgia in good standing; provided however, nonresident attorneys who are not active members of the State Bar of Georgia may be permitted to appear in the courts of this State in isolated cases in the discretion of the judge of such court." Rule 1-203 of the State Bar of Georgia (Code Ann. Title 9, Appen. 1-203). "Historically it has been the policy of the Georgia appellate courts to refuse to interfere with a trial court's exercise of its discretion in absence of abuse." Williamson v. Lunsford, 119 Ga. App. 240 (4) (166 SE2d 622). The trial judge in this case exercised the discretion granted to him and denied a nonresident nonactive member of the State Bar of Georgia the privilege to appear as leading counsel in a Federal Employers Liability Act suit. The order of denial was certified for immediate review. The record reveals no abuse of discretion by the trial court.
Judgment affirmed. Deen and Quillian, JJ., concur.